DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim depends from itself instead of “claim 12”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5-7 recites the broad recitation of pH, sorbates, and benzoates, and the claim also recites “preferably…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al. US 6,599,548 in view of Colliver et al. US 2007/0160737.
Regarding claims 1-3, 12, Blyth teaches a tea product (and method, claim 12) comprising a preservative composition, wherein the tea product is a ready to drink beverage and the preservative composition comprises (f) methyl salicyalate [0051]. While Blyth teaches the preservative composition comprises essential oils and one skilled in the art would recognize that essential oils are known in the art to provide many benefits such as, antimicrobial effect, enhanced taste, aroma, etc. and known to naturally comprise applicant’s claimed components, Blyth does not expressly disclose (a) hexanal, (b) E-2-hexenal, (c) E-2-hexenol, (d) E-linalool oxide, (e) methanol or the concentrations as claimed.
Colliver teaches the claimed components are inherently present in tea leaves and teaches addition of additional aroma compounds, to include (a) hexanal, (b) E-2-hexenal, (c) E-2-hexenol, (d) E-linalool oxide, (e) methanol, and (f) methyl salicyalate [0034-0047], to tea products to obtain a tea product with enhanced aroma [0033]. 
Colliver does not expressly disclose wherein the concentration of (a)-(f) in the tea product is 10ppm to 10000ppm or wherein the product comprises linalool at a concentration such that linalool concentration:total concentration is 1:14 to 1:800; however, Colliver does disclose controlling the amounts of aroma components and the linalool content in order to obtain the desired tea notes and to prevent notes typical of low-quality teas [0003, 0037, 0044-0050]. Thus, one of ordinary skill in that art would have been motivated to optimize the claimed compounds to arrive at a product having the desired tea aroma (MPEP 2144.05 II, “The normal desire of 
One would have been motivated to modify the invention of Blyth with the teaching of Colliver to provide a tea beverage with an aroma enriched in floral and citrus notes and/or reduced in notes typical of low-quality teas [Colliver, 0036-37]. 
Regarding claim 4, claim 1 is applied as stated above. Blyth further discloses wherein the tea product comprises 0.01 to 3% tea solids [0010]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, claim 1 is applied as stated above. Blyth further discloses wherein the tea product has pH 3.4 [0073]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, claim 1 is applied as stated above. Blyth teaches avoiding the use of sorbates [0005-0007].
Regarding claim 7, claim 1 is applied as stated above. Blyth teaches wherein the product comprises less than 100ppm benzoates [0046-51]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, claim 1 is applied as stated above. Blyth teaches wherein the product comprises natural herb flavors [0015, 0045].
Regarding claim 9, claim 1 is applied as stated above. Blyth teaches wherein the product comprises sugar [0066].
Regarding claim 10, Modified Blyth is applied to claim 1 as stated above. Colliver further discloses wherein the tea based product is a beverage concentrate comprising a moisture less than 30% [0015]. It would have been obvious to one to optimize the amount of water based on the desired concentrate (i.e., syrup, powder, etc.) (MPEP 2144.05 II, “The normal desire of scientists or artisan to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).
One would have been motivated to modify the invention of Blyth with the teaching of Colliver to provide a tea beverage product with an aroma enriched in floral and citrus notes and/or reduced in notes typical of low-quality teas [Colliver, 0036-37]. 
Regarding claims 11 and 13, Modified Blyth is applied to claim 10 and 12 as stated above. Blyth teaches it is known to package tea based products in standard PET container [0004] and Colliver teaches packaging in bags, cans, or bottles [0015, 0017]. While the art does not expressly disclose packaging in “bag in box container”, the specific choice of packaging would have been obvious to one of ordinary skill in the art based on the final product.
Regarding claim 14, claim 12 is applied as stated above. Blyth further discloses an additional step of pasteurizing the preserved tea product [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                

/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792